Name: Commission Regulation (EC) NoÃ 117/2005 of 26 January 2005 introducing Community surveillance of imports of certain footwear products originating in certain third countries
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  trade policy
 Date Published: nan

 27.1.2005 EN Official Journal of the European Union L 24/8 COMMISSION REGULATION (EC) No 117/2005 of 26 January 2005 introducing Community surveillance of imports of certain footwear products originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94 (1), and in particular Article 11(2) thereof, Whereas: (1) The quota system on footwear products set out in Council Regulation (EC) No 427/2003 of 3 March 2003 on a transitional product-specific safeguard mechanism for imports originating in the Peoples Republic of China and amending Regulation (EC) No 519/94 on common rules for imports from certain third countries (2) expired on 1 January 2005. (2) On 7 December 2004, the Commission was informed by some Member States that it would be appropriate to impose surveillance measures on footwear products pursuant to Regulation (EC) No 3285/94. (3) The Community footwear industry is largely composed of small and medium-sized enterprises, most of which are located in regions with few other sources of employment. It is therefore vulnerable to competition from low-priced imports originating in particular in the Peoples Republic of China. (4) In response to this import competition, the Community footwear industry has, in recent years, undergone an extensive restructuring by concentrating its output on more up-market products which are also the products that have been under quota. These products represent approximately 85 % of production in the Community footwear industry. This restructuring has entailed a marked reduction of capacity and workforce. Despite these efforts, the Community footwear industry continues to lose production and market share owing to cheap foreign imports. (5) Over the period 2000 to 2003, imports of footwear products originating in the Peoples Republic of China not subject to quotas increased sharply both in absolute terms as well as in terms of share of the Community market, with prices that were substantially lower than the prices of equivalent products manufactured in the Community. The average increase in imports was 59 % between 2000 and 2003 and the average difference in prices was 21 %. (6) Given that prevailing market conditions for all footwear products are the same, it is expected that the recent liberalisation will lead to a similar substantial increase of imports. On the basis of recent trends in imports of footwear, the result of the 2005 removal of quotas could lead to a doubling in imports in the short term, with a likely consequent loss in market share for the Community industry of 6 % and a loss of 17 000 jobs. A threat of injury to Community producers for the purposes of Article 11 of Regulation (EC) No 3285/94 can therefore be deemed to exist. (7) This likely impact is so significant that the interests of the Community require that imports of certain footwear products of Chinese origin should be subject to prior Community surveillance in order to provide statistical information permitting rapid analysis of import trends. The footwear concerned, mainly medium to high quality footwear, is that for which significant production still remains in the Community and can be considered sensitive for that reason. Prior surveillance by means of an automatic import licensing regime applicable until 31 January 2006 would provide the fastest means of obtaining a clear picture of the early effects of the removal of these quotas as any retrospective system takes time to provide meaningful data. (8) It is also appropriate, in order to obtain an overall view of the trends in imports of footwear, to establish a retrospective customs-based surveillance system for imports of all footwear from all sources. This includes footwear requiring to be made subject to prior surveillance. When the retrospective system of surveillance is fully operational the prior surveillance can be terminated, at the latest by 31 January 2006. (9) The completion of the internal market requires that the formalities to be accomplished by Community importers be identical wherever the goods may be cleared. (10) In order to facilitate the collection of data, the release for free circulation of the products covered by prior surveillance should be made subject to presentation of a surveillance document meeting uniform criteria. That document should, on simple application by the importer, be endorsed by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import. The document should therefore be valid only as long as the import rules remain unchanged; it should be valid throughout the Community. (11) In order to ensure transparency the Member States and the Commission should exchange the information resulting from Community surveillance as fully as possible. (12) The issue of surveillance documents, while subject to standard conditions at Community level, should be the responsibility of the national authorities. (13) It is desirable for this Regulation to enter into force on the day of its publication in order to collect the data as soon as possible, HAS ADOPTED THIS REGULATION: CHAPTER 1 PRIOR SURVEILLANCE Article 1 The release for free circulation in the Community of certain footwear products originating in the Peoples Republic of China listed in Annex I shall be subject to prior Community surveillance in accordance with Regulation (EC) No 3285/94. Article 2 1. The release for free circulation in the Community of the products referred to in Article 1 shall be subject to presentation of a surveillance document issued by the relevant authorities of a Member State. 2. The surveillance document referred to in paragraph 1 shall be issued automatically by the competent authorities in the Member States, without charge and for any quantities requested, within five working days of presentation of an application by any Community importer, wherever it may be established in the Community. This application shall be deemed to have been received by the competent national authority no later than three working days after submission, unless it is proven otherwise. 3. A surveillance document issued by one of the authorities listed in Annex II shall be valid throughout the Community. 4. The surveillance document shall be made out on a form corresponding to the model set out in Annex I to Regulation (EC) No 3285/94. The importer's application shall include the following elements: (a) the name and full address of the applicant (including telephone and fax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT; (b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers); (c) the full name and address of the exporter; (d) the exact description of the goods, including: (i) their trade name; (ii) the TARIC code(s); (iii) the country of origin (namely the Peoples Republic of China); (iv) the country of consignment; (e) the quantity of goods expressed in pairs; (f) the cif value of the goods in euro at the Community frontier by combined nomenclature heading; (g) the proposed period and place of customs clearance; (h) whether the application is a repeat of a previous application concerning the same contract; (i) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters: I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community. The importer shall also submit a copy of the contract of sale or purchase and of the pro forma invoice. If so requested, and in particular in cases where the goods are not directly purchased in China, the importer shall present a certificate of production issued by the producer. 5. The period of validity of the surveillance documents is hereby fixed at six months. Unused or partly used surveillance documents may be renewed for the same period. 6. The importer shall return surveillance documents to the issuing authority at the end of their period of validity. 7. The competent authorities may allow the submission of declarations or requests to be transmitted or printed by electronic means, under the conditions fixed by them. However, all documents and evidence shall be available to the competent authorities. 8. The surveillance document may be issued by electronic means, on condition that the customs offices involved have access to the document via a computer network. Article 3 1. A finding that the unit price at which the transaction is effected varies from that indicated in the surveillance document by less than 5 % in either direction or that the total quantity of the products presented for import exceeds the quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question. 2. Applications for surveillance documents and the documents themselves shall be confidential. Access to the information in those applications and documents shall be restricted to the competent authorities and the applicant. Article 4 1. The Member States shall communicate the following information to the Commission: (a) on as regular and up-to-date a basis as possible and at least by the last day of each month, details of the quantities and values, calculated in euro, for which surveillance documents have been issued; (b) within six weeks of the end of each month, details of imports during that month, in accordance with Article 32 of Commission Regulation No (EC) 1917/2000 (3). The information provided by Member States shall be broken down by product and combined nomenclature (CN) code. 2. The Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document. CHAPTER 2 RETROSPECTIVE SURVEILLANCE Article 5 1. Footwear products listed in Annex III shall be subject to a system of retrospective statistical surveillance. 2. After the release for free circulation of the products, the competent authorities of the Member States shall notify the Commission, if possible on a weekly basis but no less frequently than at the end of each month, of the total quantities imported (in pairs) and their value (value of the goods in euro at the Community frontier), indicating the combined nomenclature code and and using the units and, where appropriate, supplementary units used in that code. Imports shall be broken down in accordance with the statistical procedures in force. CHAPTER 3 GENERAL PROVISIONS Article 6 Any notices to be given under this Regulation shall be given to the Commission and shall be communicated electronically via the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. The provisions of Chapter 1 shall apply from the 1 February 2005 until 31 January 2006, at the latest. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 2005. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 349, 31.12.1994, p. 53. Regulation as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1). (2) OJ L 65, 8.3.2003, p. 1. Regulation as amended by Regulation (EC) No 1985/2003 (OJ L 295, 13.11.2003, p. 43). (3) OJ L 229, 9.9.2000, p. 4. Regulation as amended by Regulation (EC) No 1669/2001 (OJ L 224, 21.8.2001, p. 3). ANNEX I LIST OF PRODUCTS SUBJECT TO PRIOR SURVEILLANCE (2005) 6402 99 6403 51 6403 59 6403 91 6403 99 6404 19 10 with the exception of 6402 99 10 10 6402 99 91 10 6402 99 93 10 6402 99 96 10 6402 99 98 11 6403 91 11 10 6403 91 13 10 6403 91 16 10 6403 91 18 10 6403 91 91 10 6403 91 93 10 6403 91 96 10 6403 91 98 10 6403 99 91 10 6403 99 93 11 + 19 6403 99 96 11 + 19 6403 99 98 11 + 19 ANNEX II LIST OF THE COMPETENT NATIONAL AUTHORITIES BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral de lÃ ©conomie, des PME, des classes moyennes et de lÃ ©nergie Administration du potentiel Ã ©conomique Politiques d'accÃ ¨s aux marchÃ ©s, Services «Licences » Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©copieur (32-2) 230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax: (32-2) 230 83 22 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: +420 224 21 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax (45) 35 46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn 1 Fax: +49-61-969 42 26 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Fax: +372-631 3660 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-210) 32 86 094 ESPAÃ A Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Productos Industriales Paseo de la Castellana 162 E-28046 Madrid Fax: (34) 913 49 38 31 FRANCE MinistÃ ¨re de lÃ ©conomie, des finances et de lindustrie DIGITIP Sous-direction «Textile  Habillement  Cuir » Bureau «Textile-Importations » Le Bervil 12, rue Villiot F-75572 Paris Cedex 12 TÃ ©lÃ ©copieur (33-1) 53 44 91 81 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 Ireland Fax: (353-1) 631 25 62 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la Politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax (39-06) 59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: (357-22) 37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fax: +371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Fax: (370-5) 26 23 974 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest Fax: (36-1) 336 73 02 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: +356 2569 0299 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003, Engelse Kamp 2 9700 RD Groningen Nederland Fax: (31-50) 523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: +43-1-711 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej pl. Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Fax: (48-22) 693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega de Lisboa P-1140-060 Lisboa Fax: (351-21) 881 42 61 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je za ekonomske odnose s tujino Kotnikova 5 SI-1000 Ljubljana Fax: (386-1) 478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava 212 Fax: (421-2) 43 42 39 19 SUOMI/FINLAND Tullihallitus PL 512 FI-00101 Helsinki Fax: (358-20) 492 28 52 Tullstyrelsen PB 512 FI-00101 Helsingfors Fax: (358-20) 492 28 52 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax: (46-8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham TS23 2NF United Kingdom Fax: (44-1642) 36 42 69 ANNEX III LIST OF PRODUCTS SUBJECT TO RETROSPECTIVE SURVEILLANCE 6401 91 6401 92 6401 99 6402 19 6402 20 6402 91 6402 99 6403 12 6403 19 6403 20 6403 30 6403 40 6403 51 6403 59 6403 91 6403 99 6404 11 6404 19 6404 20 6405 10 6405 20 6405 90 6404 19 10 6402 99 10 10 6402 99 91 10 6402 99 93 10 6402 99 96 10 6402 99 98 11 6403 91 11 10 6403 91 13 10 6403 91 16 10 6403 91 18 10 6403 91 91 10 6403 91 93 10 6403 91 96 10 6403 91 98 10 6403 99 91 10 6403 99 93 11 + 19 6403 99 96 11 + 19 6403 99 98 11 + 19